Case 2:20-cv-14265-KMM Document 1 Entered on FLSD Docket 07/28/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT                                JUL 28 2020
                              SOUTHERN DISTRICT OF FLORIDA                                  ANGELA E. NOBLE
                                                                                           CLERK U .S. DIST. CT.
                                                                                        S. D. OF FLA . - FT. PIERCE
                                              Case No.:


  IRENEMIRAND,
                                                                  2:20cv14265KMM

         Plaintiff, Pro se,

  V




  WALT DISNEY PARKS AND RESOR S, U.S., INC.

         Defendant.
 -------------------I
                                           COMPLAINT

         Irene Mirand (Ms. Mirand) ("Plaintiff"), files this Complaint against Defendant, Walt

  Disney Parks and Resorts, U.S., Inc., (WDPR) ("Defendant") and states as follows:

                                          JURISDICTION

         1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the

      Chapter 760 of the Florida Civil Rights Act and Title VII of the Federal Civil Rights Act,

      Age Discrimination in Employment Act to recover unpaid back wages, actual, liquidated and

      punitive damages.

         2       The Jurisdiction of the Court over this controversy is based upon Federal Civil

      Rights Act. On July 25, 2020, Plaintiff, Irene Mirand, voluntarily dismissed without

      prejudice this ongoing case in the Department of Administrative Hearings (DOAH) case #

      20-2558 to where the case has been transferred from Florida Commission on Human Rights

      (FCHR) case# 2019-21649, following the initial filing at EEOC in August of 2019.
Case 2:20-cv-14265-KMM Document 1 Entered on FLSD Docket 07/28/2020 Page 2 of 7



        3.       Venue is proper in this Court through Defendant' s commission of unlawful

     policies and practices within this district and division.

                                                  PARTIES

        4.       At all times material hereto, Ms. Mirand was, and continues to be a resident of St

     Lucie County, Florida.

         5.      At all times material hereto Defendant, WDPR was, and continues to be a Florida

     business. Further, at all times material hereto, Defendant, WDPR was, and continues to be,

    engaged in business in Indian River County, Florida.

         6.      At all times material hereto Defendant was an employer, within an enterprise

     engaged in commerce, seeking and hiring employees, within the meaning of Chapter 760 of

     the Florida Civil Rights Act and Title VII of the Federal Civil Rights Act, Age

     Discrimination in Employment Act.

         7.      Ms. Mirand has fulfiHed all conditions precedent to the institution of this action

     and/or such conditions ha e been waived.

                                        I.      INTRODUCTION


              On or around December 22, 2018, Defendant, WDPR, posted a job opening for a

     position of a Financial Analyst, paying $75,000 annually. Ms. Mirand applied to the position

     with WDPR by submitting her resume to the Defendant through www.Ziprecruiter.com., a

     company that specialize in advertizing job postings on their electronic job board.

              On or around January 2019, Ms. Mirand was contacted by a WDPR representative,

     Judy Jankowski, a Disney recruiter. Ms. Jankowski conducted a lengthy, approximately 30

     minutes, initial phone interview where she told Ms. Mirand about the position, asked Ms.

     Mirand about her background, education and experience, her expectations about the job. Ms.
Case 2:20-cv-14265-KMM Document 1 Entered on FLSD Docket 07/28/2020 Page 3 of 7



    Jankowski told Ms. Mirand that once the initial interview is submitted to the decision

    makers, Ms. Miran.cl would be contacted if her qualifications matched the position to which

    Ms. Mirand had applied. Exhibit A. Ms. Mirand wanted to make sure that WDPR did not

    have anyone within the company qualifying for this position. Ms. Jankowski assured Ms.

    Mirand that they would have hired someone from within if that was the case, instead of

    wasting valuable resources on interviewing outside candidates as well as not wasting the

    candidate's time.

            The decision process must have been rigorous because WDPR waited a while to get

     back to Ms. Mirand. On January 30, 2019, Plaintiff received an email from Joanne Kwon, a

    higher up in the recruitment chain of command, notifying Ms. Mirand that she will be

    scheduling a 45 minute phone interview between Ms. Mirand and Dianne O'Neal, Manager

    of Finance at WDPR. Exhibit B. Ms. Kwon wanted to know Ms. Miran.d' s availability. The

    phone interview with the Manager of Finance lasted approximately 45 minutes, where Ms.

    O' Neal asked Ms. Mirand about her background, education, qualifications, skills, etc. During

     the interview Ms. O'Neal told Ms. Mirand that she was a 30 year employee with Disney and

    knew all about the position for which Ms. Miran.cl applied and how it related to the whole of

    the organization. Ms. O' Neal was extremely happy with the interview and with Ms. Mirand's

    qualifications. She told Ms. Mirand that the company will take the manager's input into the

    recruitment process as the decision maker for hiring the right candidate. She also told Ms.

    Mirand that she will make sure that Ms. Miran.cl also speaks with Ms. Miran.d ' s direct

    manager, Ms. Tammy Gall, who was recently promoted to a Senior Financial Analyst.

    Before scheduling this interview, Ms. Miran.ct again asked a Disney higher up in the decision

     making process whether there was anyone within the company who would qualify for this
Case 2:20-cv-14265-KMM Document 1 Entered on FLSD Docket 07/28/2020 Page 4 of 7



    position. Again, she was assured by Ms. O'Neal that not only was there no one qualifying for

    the job but there was nobody ready to even be trained for the job.

            Ms. Kwon made another arrangement for Ms. Mirand to be interviewed, this time in

    perso~ by Ms. Gall at the job location at Disney World Resort in Vero Beach. Exhibit C.

    Ms. Mirand interviewed with Ms. Gall for approximately 15 minutes where Ms. Gall asked

    Ms. Mirand whether Ms. Mirand would be comfortable working in such a fast paced

    environment that is intended to promote innovation and change. She also asked Ms. Mirand

    whether Ms. Mirand would be comfortable with youth groups gathering and rehearsing right

    outside her office door. Ms. Gall said that this was just how Disney operated and that the

    company promoted a culture of youth to make their staff better able to relate to the younger

    customers' expectations. Ms. Gall thanked Ms. Mirand for her time and said that she will be

    in touch. Again, Ms. Mirand asked Ms. Gall if there was anyone from within the company

     who would qualify for the position. Ms. Gall said that there was no one and that there was

     not anyone even close to qualifying.

            On February 27, 2019, Ms. Mirand received a "do not reply" form email that notified

     Ms. Mirand that Disney is considering other candidates and to continue to apply to other

     positions at Disney. Exhibit D. Extremely distraught, Ms. Mirand called Ms. Gall who told

     Ms. Mirand that an employee from within the company, a much younger person who worked

     the front desk, was hired for the position of Financial Analyst.

            After that, Ms. Mirand applied to more than a dozen positions at Disney that matched

     her qualifications, however, she never received any response, not even a denial, like she

     never even existed.
Case 2:20-cv-14265-KMM Document 1 Entered on FLSD Docket 07/28/2020 Page 5 of 7



                           II STATEMENT OF MATERIAL FACTS

       A) Ms. Miran.d's qualifications, experience, education, skills etc directly related and fit

          perfectly with the position that was advertized by Disney. Considering that Disney

          does not even reply to those who do not qualify according to Ms. Mirand subsequent

          attempts at applying for other positions, the fact that Ms. Mirand was the front runner

          for the position is evident in that she was interviewed by the top brass with 30 years

          recruiting experience.

       B) Disney is well aware that discrimination on the basis of a candidate's age is against

          the law. Therefore, the phone interviews were conducted as though the candidate

          qualifies for the position based on age. However, the actual proof of age comes when

          an in person interview is conducted. Questions like ''would you be comfortable

          reporting to a much younger person?" or "are you aware that Disney promotes the

          culture of youth?" are only asked when the candidate seems to be over the desired age

           by Disney's standards.

       C) Disney no longer considers Ms. Mirand as a viable candidate based on her age and

          not on her qualifications.

       D) Disney hired an internal employee for this position who was much younger than Ms.

          Mirand and who had no qualifications or experience for the job of a Financial

          Analyst.

       E) Disney's Equal Employment Opportunity Flyer is nothing more than a platitude to

          hide behind, which, in fact, is not enough of a deterrent for Disney to conduct their

          discriminatory practices in violation of the Civil Rights Act. Exhibit E
Case 2:20-cv-14265-KMM Document 1 Entered on FLSD Docket 07/28/2020 Page 6 of 7



       F) Defendant has violated Chapter 760 of the Florida Civil Rights Act and Title VII of

          the Federal Civil Rights Act, Age Discrimination in Employment Act.

       G) Documentation concerning the number of attempts by Plaintiff to apply to any other

          position within WDPR is in the possession and custody and control of Defendant.


                                             COUNTI

       VIOLATION OF CHAPTER 760 OF THE FLORIDA CIVIL RIGHTS ACT AND
       TITLE VII OF THE FEDERAL CIVIL RIGHTS ACT, AGE DISCRIMINATION
                            IN EMPLOYMENT ACT


              1. Plaintiff re-alleges and re-avers paragraphs 1 through 20 of the Complaint as

                  if fully


              set forth herein.


              2. Plaintiff qualified for the position for which she interviewed.

              3. Plaintiff was not in the pool of potential candidates that WDPR keeps on file

                  at all times for various positions, Ms. Mirand qualified and applied for a

                 specific position.

              4. Plaintiff was specificaUy interviewed for this position by an increasingly

                  senior staff.

              5. Plaintiff was denied the position due to her age, 62 years old.

              6. Plaintiff is no longer considered as a potential candidate for any position with

                  WDPR due to her age, as no replies of any kind were addressed to Plaintiff

                  when she applied to more than a dozen positions that specified her

                 qualifications, education and experience.
Case 2:20-cv-14265-KMM Document 1 Entered on FLSD Docket 07/28/2020 Page 7 of 7



             7. Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff

                  suffered and continues to suffer damages and lost compensation plus

                  liquidated damages.


                     WHEREFORE, Plaintiff respectfully request that judgment be entered in

             her favor against Defendant:

             a.      Declaring, pursuant to Chapter 760 of the Florida Civil Rights Act and

                     Title VII of the Federal Civil Rights Act, Age Discrimination in

                     Employment Act, and that the acts and practices complained of herein are

                     in violation.

             b.      Awarding Plaintiff compensation in the amount due her for Plaintiff's time

                     in denied salary and benefits.

             c.      A warding Plaintiff liquidated damages in an amount equal to the denied

                     salary and benefits.

             d.      Awarding Plaintiff emotional and punitive damages due to mental anguish

                     and Joss of dignity.

             e.      Awarding Plaintiff pre-judgment interest; and

             f.      Ordering any other further relief the Court deems just and proper.



                                     Respectfully submitted,

                                            dM~
                                     Irene Mirand,
                                     P.O. Box 880584,
                                     Port St Lucie, FL 34988
                                     PH: 954-478-3267
                                     Email: irenemirandlO@gmail.com
